Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Adam Lunceform. Ph.D., Esq. on 2/26/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method of enhancing a plant comprising administering to the plant in a condition of salt stress a composition comprising Kappaphycus alvarezzi in an amount of 0.0001-1% by weight to enhance the plant with 

2.	(Currently Amended) The method of claim 1, wherein the composition comprisesan extract from Kappaphycus alvarezzi biomass.



4.	(Previously Presented) The method of claim 1, wherein the method comprises indirectly administering the composition to the plant.

5.	(Original) The method of claim 3, wherein the plant is a seed or a seedling when the composition is administered or first administered.

6.	(Currently Amended) The method of claim 2, wherein the composition is administered at a rate of about 1-125 gallons/acre for soil applications.

7. 	(Previously Presented) The method of claim 1, wherein the method comprises repeated administration of the composition.

8-10.	(Canceled) 

11.	(Previously Presented) The method of claim 1, wherein salt stress comprises a high salt condition of at least about 100 mM NaCl.

12.	(Canceled) 

13.	(Currently Amended) The method of claim 1, wherein the enhanced resistance to salt stress produces increased root growth comprising an increased distance of root length from the plant meristem by at least 10%, increased total root length by at least 10%, or both, over an untreated control.

14.	(Currently Amended) The method of claim 1, wherein the enhanced resistance to salt stress produces increased plant growth comprising an increased plant dry weight by at least 10% over an untreated control.

15.	(Previously Presented) The method of claim 1, wherein the plant is a legume.

16.	(Original) The method of claim 15, wherein the legume is a bean.

17.	(Currently Amended) The method of claim 1, wherein  the composition is applied at a rate of about 10-50 gallons/acre for foliar applications.

18.	(Previously Presented) The method of claim 1, wherein the method comprises administering the composition in combination with a microalgae composition that independently enhances at least one characteristic of the plant.

19.	(Original) The method of claim 18, wherein the microalgae composition comprises microalgae cells or microalgae derivatives obtained from microalgae cells, wherein the microalgae cells are selected from Chlorella cells, Aurantiochytrium cells, or a combination thereof.

20-26.	(Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior does not teach or suggest treating a plant under salt stress with 0.0001-1% Kappaphycus alvarezzi  by weight to enhance the plant’s resistance to salt stress.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616